DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a unit pixel of a microdisplay having all limitations of the claims, specifically including but not limited to “… a first current blocking layer formed on the first sub-pixel and configured to block a leakage current directed toward the first sub-pixel or introduced from the first sub-pixel … a second current blocking layer formed on the second sub-pixel and configured to block a leakage current directed toward the second sub-pixel or introduced from the second sub-pixel … wherein a common anode is commonly connected to the first sub-pixel, the second sub-pixel, and the third sub-pixel, a first cathode is connected to the first sub-pixel, a second cathode is connected to the second sub-pixel, and a third cathode is connected to the third sub-pixel” of Claim 1 and “… a first current blocking layer formed on the first sub-pixel and configured to block a leakage current directed toward the first sub-pixel or introduced from the first sub-pixel … wherein a common cathode is commonly connected to the first sub-pixel, the second sub-pixel, and the third sub-pixel, a first anode is connected to the first sub-pixel, a second anode is connected to the second sub-pixel, and a third anode is connected to the third sub- pixel” of Claim 16 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US Patent Application Publication No. 2019/0206927) teaches a multi-emission structure for an LED stack including individual contacts (see Figure 2), however Lee does not teach the functional requirements of the current blocking layers while maintaining a common electrode (adhesive layers are taught instead).
Chae et al. (US Patent Application Publication No. 2019/0189681) teaches a multi-emission structure for an LED stack including individual contacts (see Figure 2A), however Chae does not teach the functional requirements of the current blocking layers while maintaining a common electrode.
Chae et al. (US Patent Application Publication No. 2019/0189596) teaches a multi-emission structure for an LED stack including individual contacts (see Figure 2), however Chae does not teach the functional requirements of the current blocking layers while maintaining a common electrode.
Huppmann et al. (US Patent Application Publication No. 2019/0097088)
Osawa et al.  (US Patent Application Publication No. 2016/0359143)
Tsay et al. (US Patent Application Publication No. 2014/0284633)
Izewa (US Patent Application Publication No. 2008/0251799)
Shen et al. (US Patent Application Publication No. 2005/0067627)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891